Name: 2008/423/EC: Commission Decision of 8Ã May 2008 setting a new deadline for the submission of dossiers for certain substances to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council (notified under document number C(2008) 1736)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  chemistry;  marketing
 Date Published: 2008-06-07

 7.6.2008 EN Official Journal of the European Union L 149/79 COMMISSION DECISION of 8 May 2008 setting a new deadline for the submission of dossiers for certain substances to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council (notified under document number C(2008) 1736) (2008/423/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 12(3) thereof, Whereas: (1) Regulation (EC) No 1451/2007 establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council (2). (2) For a number of substances/product type combinations included in that list, either all participants have withdrawn or no dossier has been received within the deadlines specified in Article 9 of Regulation (EC) No 1451/2007 by the Member State designated as Rapporteur for the evaluation. (3) Consequently, and pursuant to Article 11(2) of Regulation (EC) No 1451/2007, the Commission informed the Member States thereof. That information was also made public by electronic means on 22 June 2007. (4) Within three months of the electronic publication of that information, persons indicated an interest in taking over the role of participant for some of the substances and product-types concerned, in accordance with Article 12(1) of Regulation (EC) No 1451/2007. (5) A new deadline should therefore be established for the submission of dossiers for these substances and product-types. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 For the substances and the product-types set out in the Annex, the new deadline for the submission of dossiers shall be 30 June 2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 325, 11.12.2007, p. 3. (2) OJ L 123, 24.4.1998, p. 1. Directive as last amended by Directive 2008/31/EC (OJ L 81, 20.3.2008, p. 57). ANNEX Substances and product-types for which the new deadline for the submission of dossiers is 30 June 2009 Name EC number CAS number Product-type Formaldehyde 200-001-8 50-00-0 1 Formaldehyde 200-001-8 50-00-0 2 Formaldehyde 200-001-8 50-00-0 3 Formaldehyde 200-001-8 50-00-0 4 Formaldehyde 200-001-8 50-00-0 5 Formaldehyde 200-001-8 50-00-0 6 Mixture of cis- and trans-p-menthane-3,8 diol/Citriodiol 255-953-7 42822-86-6 19 Silicium dioxide/Kieselguhr Plant protection product 61790-53-2 18